Exhibit 10.2

LEASE AGREEMENT EXECUTED BY PROMOCIONES INMOBILIARIAS CAPITAL 7, S.L.

AND

LIONBRIDGE, ESPAÑA, S.L.



--------------------------------------------------------------------------------

Madrid, May 20, 2010

THIS AGREEMENT IS ENTERED INTO BY AND BETWEEN

Mr. Gonzalo Alfonso Arauz de Robles Davila, of legal age, with residence for the
purpose of this document in Madrid, 10th floor of the OFIPINAR BUILDING, Calle
Caleruela, number 102-104, and with ID card number 07221488V, in his capacity as
Agent of PROMOCIONES INMOBILIARIAS CAPITAL 7, S.L., with company tax ID number
B-83531681, established as a result of the demerger from the company “Fomento de
Inversiones Castellana, S.A.” which ceased to exist without winding-up and
resulted in the incorporation of the new company, according to a public deed
executed before the Madrid notary public Mr. Alejandro Miguel Velasco Gómez on
January 20, 2003 with record number 185, and which was registered in the Madrid
Registry of Companies in volume 18,465, folio 20, section 8, page M-320627,
entry number 1.

He is empowered to execute this agreement in his capacity as agent of
PROMOCIONES INMOBILIARIAS CAPITAL 7, S.L., as evidenced by the public deed dated
July 22, 2009 certified before the Madrid notary public Mr. Alejandro Miguel
Velasco Gómez with record number 4403.

AND

Jordi Macias Cama, of legal age, a Spanish national, with residence in Colmenar
Viejo, Calle de los Juncos 9, and with tax ID number 46,671,978-X, and David
Granados Camarón, of legal age, a Spanish national, with residence in Madrid,
Calle Mota del Cuervo 20, and with tax ID number 2,702,453-E, in their capacity
as Agents of LIONBRIDGE, a company established through a deed executed in Madrid
on October 29, 2006 before the notary public Mrs. Palmira Delgado Martín, and
registered in the Madrid Registry of Companies in volume 20,397, folio 157, page
M-189404, entry number 30.

They are empowered to execute this document by reason of the public deeds
executed in their favor before the Madrid notary public Mrs. Palmira Delgado
Martín on October 29, 2006 with record number 2092, and on October 29, 2006 with
record number 2092, respectively.

Both parties acknowledge their legal capacity to enter into this agreement by
reason of their representation.

WHEREAS

 

I.- PROMOCIONES INMOBILIARIAS CAPITAL 7, S.L. is the owner of the PREMISES “LEFT
AND RIGHT MODULES” ON THE SIXTH FLOOR and PREMISES “RIGHT MODULE” ON THE SEVENTH
FLOOR of the OFIPINAR BUILDING, located in Calle Caleruega, number 102-104 in
Madrid, with an approximate surface area of 872 m² and 436 m², respectively,
whose description is shown in the drawing attached to this agreement as Appendix
1.

 

II.- PROMOCIONES INMOBILIARIAS CAPITAL 7, S.L. is also the owner of FORTY
(40) parking spaces located in the building’s parking lot:

Space No. 44 located in parking lot floor 1A

Space No. 45 located in parking lot floor 1A

Space No. 51 located in parking lot floor 1B

Space No. 52 located in parking lot floor 1B

Space No. 53 located in parking lot floor 1B

Space No. 54 located in parking lot floor 1B

Space No. 55 located in parking lot floor 1B

Space No. 56 located in parking lot floor 1B

Space No. 72 located in parking lot floor 1B

Space No. 74 located in parking lot floor 1B



--------------------------------------------------------------------------------

Space No. 75 located in parking lot floor 1B

Space No. 76 located in parking lot floor 1B

Space No. 88 located in parking lot floor 1B

Space No. 89 located in parking lot floor 1B

Space No. 90 located in parking lot floor 1B

Space No. 91 located in parking lot floor 1B

Space No. 92 located in parking lot floor 1B

Space No. 290 located in parking lot floor 1B

Space No. 291 located in parking lot floor 1B

Space No. 292 located in parking lot floor 1B

Space No. 293 located in parking lot floor 1B

Space No. 95 located in parking lot floor 2A

Space No. 115 located in parking lot floor 2A

Space No. 117 located in parking lot floor 2A

Space No. 131 located in parking lot floor 2A

Space No. 135 located in parking lot floor 2A

Space No. 136 located in parking lot floor 2A

Space No. 137 located in parking lot floor 2A

Space No. 139 located in parking lot floor 2A

Space No. 140 located in parking lot floor 2A

Space No. 141 located in parking lot floor 2A

Space No. 142 located in parking lot floor 2A

Space No. 143 located in parking lot floor 2A

Space No. 144 located in parking lot floor 2A

Space No. 145 located in parking lot floor 2A

Space No. 146 located in parking lot floor 2A

Space No. 240 located in parking lot floor 3A

Space No. 241 located in parking lot floor 3A

Space No. 242 located in parking lot floor 3A

Space No. 243 located in parking lot floor 3A

 

III.- PROMOCIONES INMOBILIARIAS CAPITAL 7, S.L. and LIONBRIDGE ESPAÑA, S.L. have
agreed to execute a Lease Agreement for the office premises located in the
aforementioned building, as listed in Point I, which is entered into under the
provisions of the current Urban Leases Act of 1994 (Act 29/1994 dated
November 24), and which will be governed by the parties’ wish set forth in the
agreement, or failing that by the provisions of the aforementioned Act whose
application is not expressly and additionally excluded by the Civil Code.

 

IV.- The parties have also agreed to the lease of FORTY (40) parking spaces,
which will be governed by the stipulations contained in this Agreement and
additionally by the provisions of the Civil Code.

 

V.- Now, therefore, and given their interest in executing this Lease Agreement,
both parties agree to the following

CLAUSES

ONE. LEASE PURPOSE AND PRICE

PROMOCIONES INMOBILIARIAS CAPITAL 7, S.L. (hereinafter the LESSOR or CAPITAL 7)
hereby leases to LIONBRIDGE ESPAÑA, S.L. (hereinafter the LESSEE) the office
premises described in Point I of this document and the parking spaces described
in Point II for the amount of €259,968.90 a year plus VAT, payable in advance in
equal monthly installments of €21,664.08 plus VAT before the 5th day of each
month, which the LESSEE shall pay by direct debit to the account number 0049
1810 9022 1036 6177.



--------------------------------------------------------------------------------

The premises rent shall become due on September 20, 2010, a grace period having
been stipulated until that date so that the LESSEE can fit out the premises
according to its needs.

All other clauses and undertakings contained in this agreement shall take effect
on the date of its signing, in particular the obligation to pay the service
charges.

TWO. INTENDED USE OF THE PREMISES

The LESSEE undertakes to use the leased premises as commercial, technical and
administrative offices, and may not change the intended use. Any activity that
may be considered inconvenient, insalubrious, harmful or dangerous is expressly
prohibited.

The LESSEE is under the obligation to obtain all the permits and licenses needed
to carry out its activity.

The LESSEE undertakes not to carry out in the premises any activity that may
pose risks to itself or to the building.

It may not occupy, obstruct or alter in any way the common areas or the
building’s evacuation routes, abiding at all times by current safety and civil
defense regulations inside the premises.

The LESSEE undertakes to keep current during the term of this agreement a
third-party liability insurance policy with a top-level insurance company with
branch offices in Spain covering the risks that may derive from its activity in
the leased spaces, and to provide a copy of the policy to the LESSOR within 30
days of the signing of this agreement.

Moreover, the LESSEE may not place notices, logos, neon signs, advertisements,
stickers or advertising on the windows that can be seen from outside the
building.

The LESSEE undertakes to observe the agreements and decisions reached by the
Residents’ Association and the existing By-laws.

THREE. CONDITION OF THE PREMISES

The leased premises are hereby handed over to the LESSEE, and this document
serves as a certificate evidencing that they are received in perfect operating
conditions, particularly the following elements:

 

  •  

Electricity system up to the switchboard

 

  •  

Cold/heat air-conditioning equipment

 

  •  

Fitted carpet

 

  •  

Open premises

 

  •  

False ceilings with basic lights fitted

 

  •  

Finished painting

Upon termination of the Lease Agreement, the LESSEE must return the premises
with the same layout and in the same condition as they were received, with the
aforementioned elements in perfect working order, and free of mobile elements,
including partitions.

The LESSEE shall bear the cost of any building work needed to undo any other
modification made and restore the premises and their facilities to the condition
and appearance shown in the aforementioned Building Work and Facilities Project.

The LESSEE’s obligations include but are not limited to returning in perfect
condition the ceilings, paint, lighting, fitted carpet, etc. of the leased
premises, and shall bear the cost of repairing any damage caused, except for
normal wear.

It must complete all building work needed to restore the premises and their
facilities to their layout and condition at the time they were handed over
before the stipulated deadline, which shall be reflected in the relevant
Acceptance Certificate.



--------------------------------------------------------------------------------

FOUR. BUILDING WORK

The LESSEE may have building work done in the premises in order to adapt them to
its business activity, and must provide the LESSOR with the Building Work and
Facilities project showing the execution period prior to commencing any work.

The LESSEE expressly undertakes not to alter, modify or vary any of the elements
that make up the building’s facilities, particularly those relating to the
cold/heat air-conditioning system (air inlets and outlets, sensors, etc.), as
this might cause malfunctions for which the LESSOR would not be liable.

Upon completion of the building work indicated in the preceding paragraph, the
LESSEE may not do any further building work in the leased premises without the
LESSOR’s prior authorization in writing.

This prohibited building work includes but is not limited to: knocking down
partition walls, making changes to rest rooms, changing tiled floors or
ceilings, changing doors, etc.

The LESSOR may inspect at any time the authorized building work to make sure
that it is being done in accordance with the approved project.

Should the building work not be carried out as agreed in this document, the
LESSOR may order the LESSEE to knock it down and return the premises to their
original condition, and shall not be held liable for the operation of the
premises facilities, irrespective of any legal action it may bring against the
LESSEE.

The LESSEE shall be responsible for obtaining the official authorizations for
carrying out the aforementioned building work. Therefore, the LESSEE shall be
solely responsible for any consequences that may derive from failure to comply
with the aforesaid conditions.

FIVE. ACCESS TO THE PREMISES

The LESSEE shall allow free access whenever necessary to any person representing
the LESSOR, both for inspecting the operation of any service and for confirming
that the contractual obligations are being met.

In non-urgent cases, the LESSOR shall inform the LESSEE 48 hours in advance of
any such visits.

SIX. REPAIRS TO THE PREMISES

The LESSEE undertakes to carry out at its own expense any repairs needed to
ensure normal use and maintenance of the elements and facilities of the business
premises which are the object of this agreement, as regards brickwork, woodwork
and plumbing.

Repair and maintenance work must be completed by suppliers and fitters approved
previously by the LESSOR.

SEVEN. REPAIRS TO COMMON ELEMENTS

The LESSOR shall be responsible for the upkeep of the building’s common elements
and facilities, except for repairs of elements damaged by the LESSEE, and
irrespective of the passing on of expenses, as agreed below.

The LESSOR is also under the obligation to bear the cost of any building work in
the leased property that affects other properties or common elements or services
of the building.



--------------------------------------------------------------------------------

The carrying out of building work in the leased property shall grant the LESSEE
no right vis-à-vis the LESSOR, whatever its nature (common or exclusive, for the
purpose of adaptation, upkeep, improvement, etc.), originating cause, the person
carrying it out and its duration, and thus the LESSEE may not suspend the
agreement, reduce the rent, delay its payment or claim any compensation or
damages from the LESSOR.

Should the building work go on for more than fifteen (15) days and seriously
disrupt the carrying out of the LESSEE’s business activity, the rent shall be
reduced proportionally.

EIGHT. COMMON EXPENSES

The LESSEE shall bear the property’s common expenses agreed with the Residents’
Association, which will be paid according to an annual budget to be sent to the
LESSEE.

Any variations in the budget shall be settled at the end of the year, and the
documentation and settlement provided by the building’s Residents’ Association
will suffice to evidence such variations.

The property’s current common expenses amount to €4.04 / m2/ month.

NINE. PREMISES OWN EXPENSES

The LESSEE shall also pay the bills related exclusively to the leased premises:
telephone, electricity, water, etc.

TEN. TAXES

The LESSEE shall bear any state, regional, provincial or municipal taxes,
duties, fees or charges imposed on the property or deriving from this agreement,
particularly the real estate tax and the garbage collection tax, and any
difference resulting from their increase or from the creation of new ones.

ELEVEN. RESPONSIBILITY

The owner takes no responsibility for the interruptions that may affect the
services for reasons beyond its control.

TWELVE. TERM

This Agreement shall take effect on the date of its signing and will remain
valid for FIVE (5) years, i.e., until May 20, 2015.

Should the LESSEE seek to terminate the Agreement during the first THREE
(3) years of its validity, it must compensate the LESSOR with 100% of the rent,
service charges and taxes for the time remaining until the end of the period.

In no case may such compensation be less than 4 rental installments, in the
event that termination takes place in the latter period.

The same effects and consequences shall apply if this agreement is terminated
owing to a contractual or legal cause attributable to the LESSEE.

Once the first THREE (3) mandatory years of validity of the agreement have
elapsed, should the LESSEE seek to terminate this agreement, it must
conclusively inform the LESSOR six (6) months in advance, and the LESSOR may
start marketing the premises from that very moment, in which case the LESSEE
must allow access to the property so that the LESSOR can show it to possible
interested parties, as long as each visit is communicated 24 hours in advance.



--------------------------------------------------------------------------------

THIRTEEN. RETURN OF THE PREMISES

Upon conclusion of the agreement, should the LESSEE not return the parking
spaces and the premises according to the conditions stipulated above, it must
pay the LESSOR as a penalty clause a monthly amount equivalent to twice the last
rent due; this amount shall be paid every month (or fraction thereof) the LESSEE
remains in possession of the premises or the parking spaces.

In addition to the penalty clause, the LESSOR shall be entitled to receive
compensation for the damages caused by the LESSEE’s refusal to vacate the
premises.

The amount established as penalty clause has been set by mutual agreement by the
parties, taking into account the following special circumstances:

 

  •  

The term of the agreement

 

  •  

The LESSOR’s need to have the premises available on the stipulated date in order
to optimize the building’s management

 

  •  

The LESSEE’s awareness of the LESSOR’s need to have the premises available on
the stipulated date

Consequently, this penalty clause may not reduced, and the parties expressly
waive their right to the moderation request set out in article 1,154 of the
Civil Code, even in the event of partial breach.

FOURTEEN. ANNUAL RENT REVIEW

The rent payable shall be increased or decreased annually during the term of the
agreement by applying the relative variation of the General Consumer Price
Index.

In order to adapt the reviews to the beginning of the calendar years, the first
one will take place on January 1, 2011, by applying to the rent being paid the
relative variation of the General Consumer Price Index for the period from the
coming into effect of the agreement.

For the application of this rent review clause, in subsequent years the General
Consumer Price Indexes taken from the National Statistics Service publications
for the month of December of the corresponding years will be used.

Should the index corresponding to the last month not be published on the date of
the review, the increase or decrease shall be calculated according to the
agreed-upon formula, taking as a basis the last index published on the date, and
this provisional amount will be communicated to the LESSEE and paid or deducted
by the LESSEE until the corresponding index has been published, at which time
the correct rent shall be calculated and the LESSEE shall pay or receive the
difference between the exact rent and the provisional rent being paid. From then
on and for the rest of the year, it shall pay the sum it has been notified, and
from that moment the new amount will be considered the legal rent for all
intents and purposes under this agreement and established as the basis for
calculating the rent review to be carried out the next year.

Settlement resulting from the application of the final index may not be demanded
retroactively by either party owing to the fact that the amount is being claimed
with delay owing to the lateness in obtaining the certificate containing the
applicable indexes, or the official publication of the competent body showing
such index.

Should the National Statistics Agency cease to publish the indexes referred to
in this clause, the review will be done based on the new indexes or modules that
replace them.

FIFTEEN. LATE PAYMENT

Any delay in paying the rent or any other amount payable by the LESSEE under
this agreement shall, from the first day and with no need for subsequent claim,
give rise to a daily surcharge of interest in favor of the LESSOR at a rate
equal to the legal penalty interest in force at the time of default, plus three
points.



--------------------------------------------------------------------------------

SIXTEEN. TERMINATION

The LESSOR may terminate this Agreement in the event of the LESSEE’s failure to
fulfill any of its obligations hereunder, and in particular for using the
premises for unauthorized purposes, for carrying out building work without
permission or in an unauthorized manner, or for any of the reasons set forth in
articles 27 and 35 of the current Urban Leases Act dated November 24, 1994.

SEVENTEEN. GUARANTEES

As guarantee for fulfillment of all the obligations contracted by the LESSEE
hereunder and other obligations provided for in the Urban Leases Act, the
following guarantees are stipulated:

A) SURETY

Two rental installments, amounting to €43,328.15, which the LESSEE presents in
this act, with this agreement operating as a receipt.

This surety shall be reviewed in the same way as the monthly rental, so that it
is always an amount equivalent to two monthly installments.

B) BANK GUARANTEE

As a supplementary guarantee, the LESSEE hereby provides the LESSOR with a
deposit for the amount of €30,000.

The LESSEE undertakes to provide the LESSOR within 15 days of the signing of
this agreement with a bank guarantee from a top-level Spanish banking
institution, expressly indicating that the bank may not oppose any type of
exception to payment in the event of it being required by the LESSOR, for the
amount of 12 monthly installments, amounting to €259,968.90, and with expiry
date on June 20, 2015. This guarantee shall be payable upon first demand and
drawn up as shown in Appendix 2.

Once the guarantee has been provided, the LESSOR must return the aforementioned
deposit within fifteen (15) days of its presentation.

Should the LESSEE fail to provide the guarantee within 15 days of the signing of
this agreement, the LESSOR shall keep the aforementioned amount of €30,000 euros
as a penalty clause, without prejudice to the LESSEE’s obligation to provide the
aforesaid guarantee.

The guarantees shall be returned to the LESSEE upon termination of the agreement
only in the event of compliance with the contractual clauses, and provided it
has incurred no liability.

The existence of these guarantees shall in no case be a pretext for delaying
payment of the monthly installments or of the last two months.

EIGHTEEN. NO ASSIGNMENT AND SUBLEASE

The LESSEE is expressly prohibited from assigning the premises, including total
or partial sublease, except to other companies belonging to the LESSEE’s
corporate Group.

Changes to the LESSEE’s organizational structure as a result of corporate
operations such as change of company name, sale and privatization of share
capital, transformation, merger or take-over merger, shall not be considered an
assignment, sublease or transfer.

However, in such an event, the LESSEE shall conclusively inform the LESSOR of
the occurrence of any of the aforementioned operations, which will not give rise
to the right to increase the rent.



--------------------------------------------------------------------------------

NINETEEN. REDEMPTION AND PRE-EMPTION

Moreover, the LESSEE expressly, clearly and irrefutably waives the rights of
redemption and pre-emption in the event of first or subsequent conveyance of the
leased premises to third parties, whether natural or corporate persons.

TWENTY. PREFERENTIAL ACQUISITION, SUBROGATION, COMPENSATION RIGHTS

The LESSEE expressly waives the rights of preferential acquisition, agreement
assignment, sublease, subrogation or compensation established in articles 31,
32, 33 and 34 of the current Urban Leases Act passed on November 24, 1994.

TWENTY-ONE. NOTICES

The addresses established for notification purposes are the OFIPINAR BUILDING
for the LESSOR and the leased premises for the LESSEE.

All notices sent to the aforementioned addresses shall be deemed issued unless
either party conclusively informs the other of a change of address.

All notices must be sent by registered letter, post office fax or any other
means that can attest to its receipt.

TWENTY-TWO. JURISDICTION

The parties, by reason of their representation, submit to the jurisdiction of
the courts of justice of the city of Madrid, and expressly waive any other
jurisdiction.

In witness whereof, the parties have caused this agreement to be signed in
duplicate in the place and on the date indicated above.

 

THE LESSOR     THE LESSEE

/s/ Gonzalo Araúz de Robles Dávila

   

/s/ Jordi Macías Cama

Gonzalo Araúz de Robles Dávila     Jordi Macías Cama    

/s/ David Granados Camarón

    David Granados Camarón



--------------------------------------------------------------------------------

APPENDIX: Documents attached to this agreement:

APPENDIX I - GROUND PLAN DRAWINGS (Schematic shown)



--------------------------------------------------------------------------------

APPENDIX II - SPECIMEN GUARANTEE

SPECIMEN GUARANTEE

GUARANTOR: The BANK                                              , Madrid branch
office                                         , represented by Mr.
                                                 , with sufficient power of
attorney to execute this act.

GUARANTEED PARTY: LIONBRIDGE ESPAÑA S.L., with tax ID number
                            

BENEFICIARY: PROMOCIONES INMOBILIARIAS CAPITAL 7, S.L., with tax ID number B
83531681.

PURPOSE: To guarantee payment of all the amounts deriving from:

“THE LEASE AGREEMENT FOR OFFICE USE OF THE PREMISES ‘LEFT AND RIGHT MODULES’ ON
THE SIXTH FLOOR and PREMISES ‘RIGHT MODULE’ ON THE SEVENTH FLOOR of the OFIPINAR
BUILDING, located in Calle Caleruega, number 102-104 in Madrid.”

EFFECTIVENESS: The obligation taken by the Bank under this Guarantee is
abstract, autonomous, unconditional and demandable by simply fulfilling the
conditions established herein, i.e., against simple demand by PROMOCIONES
INMOBILIARIAS CAPITAL 7, S.L., and the Bank may not refuse payment claiming
exceptions or circumstances deriving from the relationship between PROMOCIONES
INMOBILIARIAS CAPITAL 7, S.L. and LIONBRIDGE ESPAÑA S.L., as long as such demand
is made within the validity period, and without such payment prejudging the
solution to the disagreements that may arise between the guaranteed party and
the beneficiary, which will be solved through the channels established between
both parties.

The guarantee shall be executed upon first demand and within 72 hours of the
demand presented by PROMOCIONES INMOBILIARIAS CAPITAL 7, S.L.

DURATION: Up to and including June 20, 2015, and shall become null and void
after that date. From that date onward, the guarantor shall not be liable in
connection with the guarantee, not even in relation to contracted or demandable
obligations predating the date established herein.

This guarantee has been registered today in the Special Guarantees Registry with
number

Madrid,              2010